DETAILED ACTION
This action is in response to an amendment filed 1/31/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Due to the amendments of parent claim 11, it is unclear if the limitations in claim 13 and claim 14 are intended to be specific only if “separating the semiconductor substrate along the separation layer comprises the irradiating the semiconductor substrate with the electromagnetic radiation…” or the claims are intending that in fact “separating the semiconductor substrate along the separation layer comprises the irradiating the semiconductor substrate with the electromagnetic radiation” (like explicitly stated in claim 12) along with the additional limitations of claims 13 and 14.  For the purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11, 16-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2018/0158720 A1; “Hu”) in view of Seacrist et al. (U.S. 2007/0117350 A1; “Seacrist”).
Regarding claim 1, Hu discloses a method comprising: 
Forming cavities in a semiconductor substrate (1, Fig. 2-3) by implanting ions through a first (top) surface of the semiconductor substrate (Fig. 2-3), wherein the cavities define a separation layer (3, Fig. 3) in the semiconductor substrate ([0041]); 
After forming the cavities, forming a semiconductor layer (5, Fig. 4) on the first surface of the semiconductor substrate ([0043]); 
Forming semiconductor device elements in the semiconductor layer (5, Fig. 4-5) ([0043], [0046]); and 
After forming the semiconductor device elements in the semiconductor layer, separating the semiconductor substrate along the separation layer into a first substrate part comprising the semiconductor layer and a second substrate part ([0045-[0046]; Fig. 8).
Hu discloses separating the semiconductor substrate by a mechanical (“pulling”) force ([0045]) but does not disclose also heating the semiconductor substrate.  However, Seacrist discloses separating a semiconductor substrate by both a mechanical force and heating a substrate ([0046]-[0047]).  This has the advantage of reducing the mechanical force needed for separation.  Therefore, it would have been obvious to one have ordinary skill in the art at the time the invention was effectively filed to modify Hu with separating the semiconductor substrate by heating the semiconductor substrate, as taught by Seacrist, so as to reduce the amount of mechanical force needed for separation.
Regarding claim 2, Hu discloses the ions comprise helium ions ([0040]) but does not disclose the implantation dose is within the range of 5x1014 cm-2 and 5x1015 cm-2.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an implantation dose within the range of 5x1014 cm-2 and 5x1015 cm-2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Hu discloses the ions comprise protons, and an implantation dose is 5x1016 cm-2 ([0046]).
Regarding claim 6, Hu discloses implanting ions into the semiconductor substrate (1, Fig. 2) ([0046]) but does not disclose the temperature of the semiconductor substrate during ion implantation is set in a range from 20°C to 700°C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an ion implantation semiconductor substrate temperature within the range of 20°C and 700°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 11 and 18, Hu discloses a method comprising:
Implanting ions through a first surface of the semiconductor substrate to define a separation layer (3, Fig. 3) in the semiconductor substrate (Fig. 2-3; [0041]); and 
Separating the semiconductor substrate along the separation layer into a first substrate part and a second substrate part (Fig. 8; [0045]). 
Hu discloses separating the semiconductor substrate along the separation layer by a mechanical (“pulling”) force ([0045]) but does not disclose also heating the semiconductor substrate.  However, Seacrist discloses separating a semiconductor substrate by both a mechanical force and heating a substrate ([0046]-[0047]).  This has the advantage of reducing the mechanical force needed for separation.  Therefore, it would have been obvious to one have ordinary skill in the art at the time the invention was effectively filed to modify Hu with separating the semiconductor substrate by heating the semiconductor substrate, as taught by Seacrist, so as to reduce the amount of mechanical force needed for separation.
Regarding claim 16, Hu discloses forming the semiconductor layer (5, Fig. 4) on the first surface of the semiconductor substrate after implanting the ions; and forming semiconductor device elements in the semiconductor layer 5, Fig. 4-5) before separating the semiconductor substrate along the separation layer ([0043], [0046]). 
Regarding claim 17, Hu discloses forming the semiconductor device elements in the semiconductor layer (5, Fig. 4) comprises forming at least one doped semiconductor region in the semiconductor layer by introducing dopants into the semiconductor layer ([0043]), wherein the at least one doped semiconductor region is part of at least one of a diode (“LED”; [0043]).
Regarding claim 20, Hu discloses the semiconductor substrate is a SiC substrate ([0046]) but does not disclose the separation layer (3, Fig. 3) has a thickness that ranges from 300 nm to 600 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a separation layer thickness between 300 nm and 600 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 21, Hu discloses forming a separation layer (3, Fig. 3) at a vertical distance to the first surface of the semiconductor substrate of 5 µm ([0041]).
Regarding claim 22, Hu discloses a method comprising: 
Forming cavities in the semiconductor substrate by implanting ions through a first [top] surface of a semiconductor substrate (1, Fig. 2-3), wherein the cavities define a separation layer (3, Fig. 3) in the semiconductor substrate ([0041]); 
Forming a semiconductor layer (5, Fig. 4) on the first surface of the semiconductor substrate; 
Forming semiconductor device elements in the semiconductor layer (5, Fig. 4-5) ([0043], [0046]); and 
Separating the semiconductor substrate along the separation layer into a first substrate part comprising the semiconductor layer and a second substrate part ([0045-[0046]; Fig. 8).
Hu discloses separating the semiconductor substrate by a mechanical (“pulling”) force ([0045]) but does not disclose also heating the semiconductor substrate.  However, Seacrist discloses separating a semiconductor substrate by both a mechanical force and heating a substrate ([0046]-[0047]).  This has the advantage of reducing the mechanical force needed for separation.  Therefore, it would have been obvious to one have ordinary skill in the art at the time the invention was effectively filed to modify Hu with separating the semiconductor substrate by heating the semiconductor substrate, as taught by Seacrist, so as to reduce the amount of mechanical force needed for separation.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2018/0158720 A1; “Hu”) as modified by Seacrist et al. (U.S. 2007/0117350 A1; “Seacrist”) as applied to claim 1 above in further view of Nishibayashi et al. (U.S. 2017/0372965 A1; “Nishibayashi”).
Regarding claim 5, Hu and Seacrist disclose the ions comprise hydrogen, helium, argon, or neon (Hu: [0040]) but does not specifically disclose carbon.  However, Nishibayashi discloses forming cavities in a semiconductor substrate (1, Fig. 1(A)-(B)) defining a separation layer (2, Fig. 1(B)) by implanting ions, wherein the ions comprise carbon ([0052]). Because both Hu as modified by Seacrist and Nishibayashi teach methods of ion implanting to define separation layers in semiconductor substrates, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of ion implanting to define a separation layer using carbon.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2018/0158720 A1; “Hu”) as modified by Seacrist et al. (U.S. 2007/0117350 A1; “Seacrist”) as applied to claim 1 above in further view of Kang et al. (U.S. 2003/0008477 A1; “Kang”).
Regarding claim 7, Hu and Seacrist disclose forming cavities in a semiconductor substrate (Hu: 1, Fig. 2-3; [0041]) but do not disclose they are formed in a porous part of the semiconductor substrate.  However, Kang discloses forming cavities in a porous part (42, Fig. 2B-2C) of a semiconductor substrate, wherein the cavities define a separation layer (44, Fig. 2C) in the semiconductor substrate ([0026]-[0027]).  This has the advantage of easing detachment from the separation layer during a subsequent separating step.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hu and Seacrist with forming cavities in a porous part of a semiconductor substrate, as taught by Kang, so as to ease detachment during the subsequent separation step.
Regarding claim 8, Kang discloses the porous part (42, Fig. 2B) is between non-porous, single crystalline parts (41, 43, Fig. 2B) of the semiconductor substrate ([0026]).
Regarding claim 9, Kang discloses processing the semiconductor substrate by forming a second semiconductor layer (43, Fig. 2B) on a first portion (41. Fig. 2B) of the semiconductor substrate, wherein the second semiconductor layer is a second portion of the semiconductor substrate exposed at the first surface of the semiconductor substrate ([0026]).  Yet, Kang does not disclose a thickness of the second portion (43, Fig. 2B) of the semiconductor substrate ranges from 5 micrometers (µm) to 60 µm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a thickness of the second portion of the semiconductor substrate to be between 5 µm and 60 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2018/0158720 A1; “Hu”) as modified by Seacrist et al. (U.S. 2007/0117350 A1; “Seacrist”) as applied to claim 11 above in further view of Nishibayashi et al. (U.S. 2017/0372965 A1; “Nishibayashi”).
Regarding claim 15, Hu and Seacrist disclose the ions comprise hydrogen, helium, argon, or neon (Hu: [0040]) but do not specifically disclose carbon.  However, Nishibayashi discloses implanting ions to define a separation layer (2, Fig. 1(B)), wherein the ions comprise carbon ([0052]).  Because both Hu as modified by Seacrist and Nishibayashi teach methods of ion implanting to define separation layers in semiconductor substrates, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of ion implanting to define a separation layer using carbon.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 4, 10, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        4/30/2022